CODE OF ETHICS May, 2008 TABLE OF CONTENTS Introduction 3 Definitions 5 Fiduciary Duties 7 Gifts and Business Entertainment 7 Service as a Director 9 Insider Trading 9 Protecting the Confidentiality of Client Information 12 Personal Securities Transactions 13 Trading in General 13 Beneficial Ownership 13 Transactions requiring preclearance 15 › Initial Public Offerings 15 › Limited Offerings 15 Preclearance Procedures 15 Short-Term Trading Profits 16 Use of Broker-Dealer and Confirmations 16 Reporting 17 Initial & Annual Holdings Reports 17 Quarterly Transaction Reports 17 Exception to Reporting Requirements 19 Compliance 19 Certificate of Receipt and Compliance 19 Reporting Violations and Remedial Actions 19 Interpretations and Exceptions 20 Appendix I 1 Appendix II 3 Appendix III 1 Appendix IV 2 -2- INTRODUCTION FIDUCIARY DUTY This Code of Ethics (the “Code”) is based on the principle that you, as a director, officer or employee of GML Capital LLP (“GML”), owe a fiduciary duty to the shareholders of the registered investment companies (the “Funds”) and other clients (together with the Funds, the “Advisory Clients”) for which GML serves as an advisor or sub-advisor.Accordingly, you must avoid activities, interests and relationships that might interfere or appear to interfere with making decisions in the best interests of our Advisory Clients. This Code is intended to comply with the various provisions of the Investment Advisers Act of 1940 and also requires that all supervised persons comply with federal securities laws, including the Investment Advisers Act of 1940, various provisions of the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and applicable rules and regulations adopted by the Securities and Exchange Commission (“SEC”). Pursuant to Section 206 of the Advisers Act, both GML and its employees are prohibited from engaging in fraudulent, deceptive or manipulative conduct. Compliance with this section involves more than acting with honesty and good faith alone. It means that GML has an affirmative duty of utmost good faith to act solely in the best interests of its Advisory Clients. At all times, you must: 1. Place the interests of our Advisory Clients first. In other words, as a fiduciary you must scrupulously avoid serving your own personal interests ahead of the interests of our Advisory Clients.You may not cause an Advisory Client to take action, or not to take action, for your personal benefit rather than the benefit of the Advisory Client. For example, you would violate this Code if you caused an Advisory Client to purchase a security you owned for the purpose of increasing the price of that security.If you are an Advisory Person (as defined below), you would also violate this Code if you made a personal investment in a security that might be an appropriate investment for an Advisory Client without first considering the security as an investment for the Advisory Client. 2. Conduct all of your personal securities transactions in full compliance with this Code. You must not take any action in connection with your personal investments that could cause even the appearance of unfairness or impropriety.Accordingly, you must comply with the policies and procedures set forth in this Code.Doubtful situations should be resolved against your personal trading. 3. Avoid taking inappropriate advantage of your position. The receipt of investment opportunities, gifts or gratuities from persons seeking business with GML directly or on behalf of an Advisory Client could call into question the independence of your business judgment.Accordingly, you must comply with the policies and procedures set forth in this Code under the heading FIDUCIARY DUTIES. Doubtful situations should be resolved against your personal interest. -3- This Code is adopted pursuant to the requirements of Rule 17j-1 under the Investment Company Act of 1940 that registered investment companies and their advisors adopt a written code of ethics, Rule 204A-1 under the Investment Advisers Act of 1940 applicable to all registered investment advisers, and Section 204A of the Investment Advisers Act of 1940 that registered investment advisors adopt procedures reasonably designed to prevent the misuse of material non-public information. Every Access Person must read, acknowledge receipt of, and retain this Code. APPENDICES The following appendices are attached to this Code and are a part of this Code: I.
